Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/199,261 has a total 20 claims pending in the application; there are 3 independent claims and 17 dependent claims all of which are ready for examination by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,956,439. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose rearranging the data using data transform engine.
17/199,261
10,956,439
Claim 1. A method, comprising: transforming data received at a bit vector operation device using a data transform engine (DTE) by rearranging the data, such that bits of the data are in a different order from an order in which the DTE received the bits of the data and corresponding to size and shape information associated with the bits of data; and storing the data as a bit vector in the bit vector operation device in the bit vector operation device in an order based on the rearranged data, the size information, and the shape information.



Claims 2-3, 7
Claims 10-18
Claim 1. A method, comprising: transferring data from a first device to a second device, wherein the second device is a bit vector operation device; transforming the data using a data transform engine (DTE) by rearranging the data, such that bits of the data are in a different order from an order in which the DTE received the bits of the data, to enable the data to be stored on the second device, based on a flag in a header of a data packet that indicates a number of contiguous bits per bit vector and a shape of bit vectors of data on the first device and a number of contiguous bits per bit vector and a shape of bit vectors of data on the second device, when transferring the data from the first device to the second device; storing the data as a bit vector in the second device, wherein bits of the bit vector are stored in a number of contiguous memory cells in the second device in an order based on the rearranged data; and performing a logical operation on the bit vector using sensing circuitry of the second device.

Claims 2-3, 6

Claims 9-12, 27-31



Claim Objections
Claims 2-5 are objected to because of the following informalities: Claims 2-5 discloses double “the the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kershaw et al (U.S. Pub No. 2008/0140750 A1), and in view of Zhou et al (U.S. Pub No. 2013/0238669 A1).

As per claim 1. A method, comprising: 
transforming data received at a bit vector operation device using a data transform engine (DTE) by rearranging the data, such that bits of the data are in a different order from an order in which the DTE received the bits of the data and corresponding to size and shape information associated with the bits of data (Par [0027-0028, 0055, 0060, 0063] transform data); and 
storing the data as a bit vector in the bit vector operation device in the bit vector operation device in an order based on the rearranged data, the size information, and the shape information (Par [0011, 0013, 0057, 0064]).
Kershaw discloses transform but silence about data transform engine. However, Zhou discloses data transform engine (Par [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Zhou into the teaching of Kershaw in order to improve the system (Par [0007]).
As per claim 6, Kershaw discloses the method of claim 1, wherein storing the data based on the size information comprises storing the data based on a length of one or more bits of the bits of data (Par [0056-0057]).
As per claim 7, Kershaw discloses the method of claim 1, wherein transforming the data using the DTE comprises rearranging the data to enable the data to be stored on the second device when transferring the data from the first device to the second device (Par [0021, 0055]).



Claim(s) 2-5, 8-20is/are rejected under 35 U.S.C. 103 as being unpatentable over Kershaw et al (U.S. Pub No. 2008/0140750 A1), and in view of Zhou et al (U.S. Pub No. 2013/0238669 A1), and further in view of Guz et al (U.S. Pub No. 2016/0098200 A1).

As per claim 2, Kershaw discloses the method of claim 1, wherein transforming the data comprises transforming data received from a storage device at the bit vector operation device (0060, 0063]).
Kershaw and Zhou do not explicitly disclose wherein the the bit vector operation device is a processing in memory (PIM) device.
However, Guz discloses wherein the the bit vector operation device is a processing in memory (PIM) device (Par [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Guz into the teaching of Kershaw as modified by Zhou in order to reduce storage capacity (Par [0031]).
As per claim 3, Guz discloses the method of claim 1, wherein transforming the data comprises transforming data received from a network device at the bit vector operation device, wherein the the bit vector operation device is a processing in memory (PIM) device (Par [0029]).
As per claim 4, Guz discloses the method of claim 1, wherein storing the data based on the shape information comprises storing the data based on information on an extent of a vertical orientation to the data as stored at the bit vector operation device, wherein the the bit vector operation device is a processing in memory (PIM) device (Par [0030]).
As per claim 5, Guz discloses the method of claim 1, wherein storing the data based on the shape information comprises storing the data based on information on an extent of a horizontal orientation to the data as stored at the bit vector operation device, wherein the the bit vector operation device is a processing in memory (PIM) device (Par [0030]). 
As per claim 8, Guz discloses the method of claim 1, wherein transferring the data comprises bypassing an operating system cache (Par [0029, 0043]).
As per claim 9, Guz discloses the method of claim 1, wherein transferring the data comprises bypassing storing a copy of the data when transforming the data (Par [0037]).
As per claim 10, Kershaw discloses a method, comprising:
transforming data received at a data transform engine (DTE) from a device in a network using the DTE by rearranging bits of the received data to store on a bit vector operation device based on a number of contiguous bits per bit vector and a shape of bit vectors of data on the bit vector operation device (Par [0027-0028, 0055, 0060, 0063] transform data);
storing the received data as a bit vector in the bit vector operation device, and bits of the bit vector are stored in an order based on the rearranged bits of the received data (Par [0011, 0013, 0057, 0064]).
Kershaw discloses transform but silence about data transform engine. However, Zhou discloses data transform engine (Par [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Zhou into the teaching of Kershaw in order to improve the system (Par [0007]).
Kershaw and Zhou do not explicitly disclose wherein the the bit vector operation device is a processing in memory (PIM) device.
However, Guz discloses wherein the the bit vector operation device is a processing in memory (PIM) device (Par [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Guz into the teaching of Kershaw as modified by Zhou in order to reduce storage capacity (Par [0031]).
As per claim 11, Guz discloses the method of claim 10, wherein transforming the received data includes rearranging bits of the received data for vertical storage in the bit vector operation device (Par [0030]).
As per claim 12, Guz discloses the method of claim 10, wherein transforming the received data includes rearranging bits of the received data for horizontal storage in the bit vector operation device (Par [0030]).
As per claim 13, Kershaw discloses the method of claim 10, wherein the method includes identifying size information, shape information, source device information, and destination device information using the DTE and an indicator in a data packet associated with the received data (par [0021]).
As per claim 14, Kershaw discloses an apparatus, comprising:
a data transform engine (DTE) on a channel controller coupled to the array, wherein the DTE is configured to transform data that is transferred from a device to the array of memory cells based on an indicator in a data packet that indicates a size and a shape of bit vectors of data stored in the array of memory cells (Par [0027-0028, 0055, 0060, 0063] transform data);
wherein the DTE and the indicator identify size information, shape information, source device, information, and destination device information; and wherein bits of the bit vector are stored in the memory cells as bit vectors in an order based on the transformed data (Par [0011, 0013, 0057, 0064]).
Kershaw discloses transform but silence about data transform engine. However, Zhou discloses data transform engine (Par [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Zhou into the teaching of Kershaw in order to improve the system (Par [0007]).
Kershaw and Zhou do not explicitly disclose an array of memory cells; are stored in the array of memory.
However, Guz discloses an array of memory cells; are stored in the array of memory (Par [0030, 0086].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the feature as disclosed in Guz into the teaching of Kershaw as modified by Zhou in order to reduce storage capacity (Par [0031]).

As per claim 15, Guz discloses the apparatus of claim 14, further comprising sensing circuitry configured to perform a logical operation on the bit vector stored in the array of memory cells (Par [0086]).
As per claim 16, Guz discloses the apparatus of claim 14, wherein the array of memory cells are dynamic random access memory (DRAM) cells in a processing in memory (PIM) DRAM device (Par [0030]).
As per claim 17, Guz discloses he apparatus of claim 16, wherein the DTE is located on a storage device separate from the PIM DRAM device (Par [0030]).
As per claim 18, Guz discloses the apparatus of claim 16, wherein the DTE is associated with a controller on the PIM DRAM device (Par [0030]).
As per claim 19, Kershaw discloses the apparatus of claim 14, wherein the indicator is in a header of the data packet and indicates the size of the bit vectors as a number of contiguous bits per bit vector of data on the device (Par [0055]).
As per claim 20, Kershaw discloses the apparatus of claim 14, wherein the indicator is in a header of the data packet and indicates the shape of the bit vectors as horizontal storage or vertical storage in the bit vector operation device (Par [0021, 0055]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 28, 2022

/THU N NGUYEN/Examiner, Art Unit 2154